Order entered October 9, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00169-CR
                                     No. 05-13-00171-CR

                            LESLIE JO ANDERSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                     Trial Court Cause Nos. F09-25151-X, F09-71586-X

                                           ORDER
       The Court REINSTATES the appeals.

       On June 19, 2013, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We have not received the findings, but on October 3, 2013, appellant,

who is representing herself, filed a motion to dismiss the appeals. Therefore, in the interest of

expediting the disposition of the cases, we VACATE the June 19, 2013 order requiring findings.

       The Court will dispose of appellant’s motion to dismiss the appeals in due course.


                                                     /s/   DAVID EVANS
                                                           JUSTICE